Citation Nr: 0106051	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-22 168	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from October 1939 to August 
1945.  He died in April 1999, at the age of 78, of a 
myocardial infarction due to multivessel atherosclerotic 
disease.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.


REMAND

The Board notes that during the pendency of the appellant's 
appeal but after the case was forwarded to the Board, the 
Veterans Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It 
applies to this case.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

There are medical articles on file which note a relationship 
between psychiatric disease and cardiovascular disease.  
However, the record contains no physician's opinion 
addressing whether the veteran's service-connected post-
traumatic stress disorder (PTSD), for which he had been 
assigned a 100 percent evaluation from August 14, 1995, 
caused or chronically worsened the cardiovascular disease 
that caused his death. 

Based on the above, the Board finds that additional 
development is required in this case.  Accordingly, the case 
is REMANDED to the RO for the following actions:

1.  The appellant should be 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, including VA, who may 
possess additional records pertinent 
to her pending claim.  After 
obtaining any necessary 
authorization from the appellant, 
the RO should attempt to obtain, and 
associate with the file, all records 
noted by the appellant that are not 
currently on file.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the appellant, it 
should inform the appellant and her 
representative of this and request 
them to provide copies of the 
outstanding medical records.

3.  Thereafter, the RO should have a 
physician with appropriate expertise 
review the claims file and provide 
an opinion as to whether it is at 
least as likely as not that the 
veteran's service-connected PTSD 
caused or chronically worsened his 
cardiovascular disease or otherwise 
played a material causal role in the 
veteran's death.  The physician 
should also provide the supporting 
rationale for the opinion.

4.  The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
provisions of the VCAA and should 
then readjudicate the issue on 
appeal.

5.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, she and her 
representative should be provided a 
supplemental statement of the case 
and afforded an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 




(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




